Mr. Justice Gage,
dissenting. I have a settled conviction against the truth of the verdict herein. There is no sufficient testimony upon which to rest it.
I therefore dissent from the majority opinion.
It is true “the exact question is, for what purpose did -Padgett go into the roundhouse?
If he went there for any purpose of his own, or there is an utter failure of evidence to prove any circumstances from which his purpose can be inferred, then the verdict ought to have been directed.”
That is to say, the engineer, Padgett, must be brought within the terms of the Federal statute; there must be testimony tending to establish the fact that the engineer went into the roundhouse on the company’s business.
A careful review of the plaintiff’s testimony satisfies me that it does not tend to prove that conclusion, but the contrary, that the engineer went into the roundhouse upon his own business, out of the hours, against the rules and the practice, and to unwarrantably sleep in his engine.
The company is, therefore, not liable for his death.